EXHIBIT 10. (b)

Summary of Nonemployee Director Compensation

The Board of Directors (“Board”) of Computer Task Group, Incorporated
(“Company”) approved the following equity awards for members of the Board.

 

Name

   Stock Awards
(# shares) (1)    Option
Awards
(# shares)  

Thomas E. Baker

   7,500    20,000  

Randall L. Clark

   7,500    20,000  

Randolph A. Marks

   7,500    20,000  

William D. McGuire

   6,500    25,300  (2)

John M. Palms

   7,500    20,000  

Daniel J. Sullivan

   7,500    20,000  

 

(1) The figures represented in this column are the sum of two grants of
restricted stock awarded to the Board as follows: (i) 5,000 shares of restricted
stock were granted to each member on May 14, 2008 and (ii) 2,500 shares of
restricted stock were granted to each member, with the exception of Mr. McGuire
who received a grant of 1,500 shares, on February 19, 2008.

(2) Mr. McGuire also received an award of 5,300 stock options on February 19,
2008 for joining the Board.

 

22